Per Curiam:
The election had been held and the writ satisfied before the cause reached this court and it follows that even should the appellant prevail here any judgment that he might obtain would he an empty one, and, as said in People v. Stevens, 152 Ill. App. 118, “By reason of the occurrence of the election the rights sought to he enforced by the petitioners have become abstract only, and a determination of the same at this time can be of no substantial or practical benefit to them.” An appellate court will not give opinions on moot questions or abstract propositions or declare principles or rules of law which cannot affect the matter in issue in the case before it. Accordingly, in reviewing a decision upon an application for a writ of mandamus the judgment of the lower court Avill not he disturbed where by some change of circumstances since the commencement of the suit the questions litigated and determined below have ceased to he of any practical importance hut are academic merely.
If, as claimed by the county clerk, a person other than Mr. Brandt was in fact elected to the office of supervisor of the district of Waimea at the primary election held on May 17, 1919, such person may assert his right to the office by quo warranto or other appropriate proceeding.
The motion to dismiss the appeal is granted.